     Case 1:21-cv-00252-NONE-EPG Document 6 Filed 03/01/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    J.A., et al.,                                     Case No. 1:21-cv-00252-NONE-EPG
12                       Plaintiffs,                    ORDER DENYING APPLICATION OF
                                                        LUZ ANA VENEGAS FOR
13             v.                                       APPOINTMENT AS GUARDAIN AD
                                                        LITEM FOR J.A., A MINOR, WITHOUT
14    COUNTY OF MADERA, et al.,                         PREJUDICE
15                       Defendants.                    (ECF No. 2)
16

17           On February 23, 2021, Plaintiffs J.A., a minor, and Luz Ana Venegas, individually and as

18   successor-in-interest to decedent Artemio Alfaro, filed this action against the County of Madera,

19   Brendan Johnson, Logan Majeski, Jose Iniguez, Jeffrey Thomas, and Does 1 through 25

20   (“Defendants”) alleging claims under 42 U.S.C. § 1983 and California state law related to the
     shooting death of Artemio Alfaro. (ECF No. 1.) Plaintiff Luz Ana Venegas also filed an
21
     application to appoint her as guardian ad litem for minor plaintiff J.A. on February 23, 2021.
22
     (ECF No. 2.) Because the application does not comply with Local Rule 202, the Court will deny
23
     the application without prejudice.
24
             I.       LEGAL STANDARDS
25
             Under Federal Rule of Civil Procedure 17(c)(2), “[a] minor or an incompetent person who
26
     does not have a duly appointed representative may sue by a next friend or by a guardian ad
27
     litem.” Fed. R. Civ. P. 17(c)(2). Local Rule 202 further states, in pertinent part:
28
                                                        1
     Case 1:21-cv-00252-NONE-EPG Document 6 Filed 03/01/21 Page 2 of 3


 1          (a) Appointment of Representative or Guardian. Upon commencement of an
                action or upon initial appearance in defense of an action by or on behalf of a
 2              minor or incompetent person, the attorney representing the minor or
                incompetent person shall present (1) appropriate evidence of the appointment
 3              of a representative for the minor or incompetent person under state law or (2) a
                motion for the appointment of a guardian ad litem by the Court, or, (3) a
 4              showing satisfactory to the Court that no such appointment is necessary to
                ensure adequate representation of the minor or incompetent person. See Fed.
 5              R. Civ. P. 17(c).

 6                                            ...

 7
            (c) Disclosure of Attorney’s Interest. When the minor or incompetent is
 8              represented by an attorney, it shall be disclosed to the Court by whom and the
                terms under which the attorney was employed; whether the attorney became
 9              involved in the application at the instance of the party against whom the
                causes of action are asserted, directly or indirectly; whether the attorney
10              stands in any relationship to that party; and whether the attorney has received
                or expects to receive any compensation, from whom, and the amount.
11

12   E.D. Cal. L.R. 202. The decision to appoint a guardian ad litem “must normally be left to the

13   sound discretion of the trial court.” United States v. 30.64 Acres of Land, 795 F.2d 796, 804 9th

14   Cir. 1986).

15          II.     DISCUSSION

16          The application was filed upon commencement of this action and states that Plaintiff J.A.

17   is ten years old and a minor under the laws of California. (ECF No. 2 at 1.) Plaintiff Luz Ana

18   Venegas is J.A.’s mother and has custody of J.A. (Id. at 2.) Plaintiff J.A.’s claims against

19   Defendants arise out of the shooting death of her father. (Id.) J.A. does not have a guardian of her

20   estate and no previous petition for appointment of a guardian ad litem has been filed in this

21   matter. (Id.) The application further states that Plaintiff Luz Ana Venegas is willing to serve as

22   guardian ad litem, is fully competent to understand and protect J.A.’s rights, and does not have an

23   interest adverse to J.A. (Id.) Plaintiff Luz Ana Venegas has contracted with William L. Schmidt,

24   Attorney at Law, P.C., to prosecute J.A.’s claims. (Id.)

25          The application does not comply with Local Rule 202(c). Although Plaintiff Luz Ana

26   Venegas indicates that she has employed Mr. Schmidt, the application does not disclose the terms

27   under which the attorney was employed; whether the attorney became involved in the application

28   at the insistence of any of the Defendants, directly or indirectly; whether the attorney stands in
                                                        2
     Case 1:21-cv-00252-NONE-EPG Document 6 Filed 03/01/21 Page 3 of 3


 1   any relationship to Defendants; and whether the attorney has received or expects to receive any

 2   compensation, from whom, and the amount. E.D. Cal. L.R. 202(c). The Court will therefore deny

 3   the application without prejudice to refiling an application that complies with Local Rule 202.

 4          III.    CONCLUSION AND ORDER

 5          For the foregoing reasons, it is HEREBY ORDERED that the application filed by Plaintiff

 6   Luz Ana Venegas to appoint her as guardian ad litem for minor plaintiff J.A. (ECF No. 2) is

 7   DENIED without prejudice.

 8
     IT IS SO ORDERED.
 9

10      Dated:     March 1, 2021                              /s/
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
